Opinion op
McCully, J. and Dole, J.
A tax-payer is liable to arrest for unpaid personal taxes, immediately after the first day of July.
The following question was reserved by the Trial Justice in the Court below: "Does the amendment to the Tax Law, being Section 58a, Chapter 68 of the Laws of 1888, give to the Tax Collector the right to take the body of a person who fails to pay his personal taxes, and has the Court the right to sentence him to discharge his tax by imprisonment at hard labor before the first day of November, or does the.amendment give the Tax Collector the right to pursue all the remedies provided from and after the first of July, to wit, the remedies prescribed in Chapter 37 of the Laws of 1886, especially Section 58 thereof?”
Section 58a therein referred to reads as follows: “ All personal taxes shall be due and payable on and after the first day of July of each year, and may be collected by the proper officer at any time after such date. If any person legally liable to pay personal taxes refuse to pay such taxes' when demanded by the Assessor, the Assessor may proceed against such person in the manner provided in Section 58 of said Act.”
This amends the previous Tax Law in the respect that personal taxes, by which are intended, not taxes upon personal property, but the poll, road and school taxes, are due and payable on the first day of July and may be collected immediately thereafter; whereas previously the Tax Collector was authorized only from the first day of November to the thirtieth day of June following to pursue the method of arrest. This is the apparent construction. Against this the defendant contends that Section 58a applies the whole of Section 58 to this case, which would lead to the reading that immediately after the first of July the Tax Collector may arrest between the first of November and the thirtieth of June. This is absurd, and absurd constructions *359are to be rejected. See. Section 13, C. L. Moreover, no amendment would be effected to the previous statute. But the “manner provided in Section 58” is distinct from any time wherein the mode or manner may be used.
F. M. Hatch and Deputy Attorney-General Creighton, for plaintiff.
D. L. Huntsman, for defendant.
The statute of 1886 prescribes one time or date, that of 1888 another for using the same manner or method.
We were at first impressed with the apparent harshness of a tax law which gave the authority to arrest and imprison immediately upon the tax becoming due. This harshness of arresting a tax-payer before he has had time to appeal from his assessment exists, whichever way the law is construed. For if he is liable to arrest on the first day of November, this is fifteen days before the sitting of the Court of Appeals, and if he is liable to arrest on the first day of July, the fact is still more obvious.
Our own statutes had — we believe the statutes of the States have — a time allowed between assessment and enforced collection as delinquent. But the reason for the amendment effected by the statute before us is not far to seek. We have in this country a very large class of the population of shifting residence and personally difficult of identification. Between the first day of July, when the names of such would be found on the assessment roll, and the first of November, when personal and coercive process could be employed, many of these men would have disappeared from the districts in which they were assessed and would be untraceable. To collect their taxes there must be authority to proceed against them immediately after assessment made, as is now provided for. Our answer therefore sustains the contention of the plaintiff.
Note. The Court being divided on this case, the judgment of the Police Court of Honolulu, appealed from, stands.